Citation Nr: 1446157	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO. 10-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2. Entitlement to total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

In a written correspondence received in February 2013, the Veteran requested that the progress notes from his medical treatment at two VA healthcare facilities be added to the file.  The most recent VA medical treatment records are dated in December 2012.  Although the Veteran's request that additional evidence should be obtained was submitted less than 2 months after the most recent treatment records in the file, there is still that almost 2 month gap, and his request is an indication of ongoing VA treatment.  VA must obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c).  As such, remand is necessary in order to obtain any outstanding VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the VA Medical Center at Bay Pines, Florida as well as any associated outpatient clinic including the VA outpatient clinic in Ft. Myers, Florida dated from December 2012 to the present.  All attempts to obtain these records should be documented in the claims file.

2. After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claims considering all the evidence of record.  If the benefits requested on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



